Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 2nd
day of February, 2004 by and between THE MILLS CORPORATION, a Delaware
corporation (the “Company”), and MARK ETTENGER (“Executive”).

 

Recitals

 

R-1                              The Company is engaged directly and indirectly
in the business of developing, constructing, leasing, financing and operating
super regional value-oriented retail and entertainment-based shopping centers,
malls, strip centers and other commercial properties.

 

R-2                              The Company wishes to employ Executive, and
Executive wishes to be employed by Company, on the terms and conditions set
forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby agree as
follows:

 

1.                                      Employment; Employment Period.

 

1.1                                 Employment.  The Company hereby employs
Executive, and Executive hereby accepts employment with the Company, all upon
the terms and conditions set forth in this Agreement.

 

1.2                                 Employment Period.  The term of Executive’s
employment under this Agreement shall commence on February 2, 2004 (the
“Effective Date”) and end on January 31, 2009 (the “Employment Period”);
provided that commencing on February 1, 2009, and on each succeeding anniversary
thereafter, the Employment Period shall automatically be extended for one (1)
year unless either party has given written notice of non-renewal to the other
party at least six (6) months prior to the then scheduled expiration of the
Employment Period, and each such extension shall become part of (and
incorporated into) the Employment Period for all purposes of this Agreement; and
provided, further, that Executive’s employment hereunder may be terminated prior
to the end of the Employment Period as provided in Section 6 hereof.

 

2.                                      Duties.  During the Employment Period,
Executive shall hold the position of President of the Company.  In such
capacity, Executive shall be the sole, second highest-ranking executive officer
in the Company in terms of position, responsibilities and authority (excluding
Board members who are not employees of the Company), and shall report to the
Chief Executive Officer of the Company.  Executive shall perform the duties and
responsibilities normally associated with the position of President and number
two ranking executive in corporations of the size and nature of the Company, and
shall perform such other duties and responsibilities as may reasonably be
assigned during the Employment Period by the Chief Executive Officer of the
Company.

 

--------------------------------------------------------------------------------


 

3.                                      Performance of Duties/Standard of Care. 
During the Employment Period, Executive shall act at all times in the best
interests of the Company and diligently discharge his duties and
responsibilities to the Company under this Agreement.  Without limiting the
generality of the foregoing, Executive shall at all times strictly abide by the
policies of the Company, including, without limitation, The Mills Corporation
Code of Business Conduct and Ethics as it may be amended from time to time by
the Company in its sole discretion (the “Code of Conduct”).  Executive’s duties
shall be carried out at the Company’s headquarters in the Washington, D.C.
metropolitan area, and at offices to be established either in White Plains, New
York or in New York City, as mutually determined by the Chief Executive Officer
of the Company and Executive, and Executive shall travel to such other places as
the interests, needs, business or opportunity of the Company shall require;
provided, however, that during each one-year period within the Employment
Period, commencing on the Effective Date, Executive shall spend a majority of
business weekdays working from the Company’s headquarters in the Washington,
D.C. metropolitan area.  For purposes of the preceding sentence, travel on
Company business (including time spent in New York City for meetings at the
request of or with the consent of the Chief Executive Officer) will be treated
as working from the Company’s headquarters, and vacation and sick days shall be
disregarded.  During the Employment Period, Executive agrees to devote his full
business time, attention and energies to the Company’s business and not to
engage in any other business activity, whether or not such business activity is
pursued for gain, profit, or other economic or financial advantage, except that
Executive may serve in charitable or philanthropic capacities or positions and
sit on the board of directors of up to two companies that do not directly or
indirectly compete with the Company, so long as such activities comply with the
Code of Conduct, are not injurious to the Company and do not interfere with the
performance of Executive’s duties hereunder.  In connection with the performance
of his duties hereunder, Executive shall at all times seek to exercise the
highest degree of loyalty to the Company and shall comply with the highest
standards of conduct in the performance of such duties.  Subject to compliance
by Executive with the Code of Conduct, this Section 3 shall not be construed to
prevent or prohibit Executive from managing his personal or family assets or
investments, including Angling Productions Inc. and any such investments which
are non-competing real estate investments, as long as such activities do not
interfere with the performance of Executive’s duties hereunder.

 

4.                                      Compensation and Expenses.

 

4.1                               Base Salary.  During the Employment Period ,
the Company shall pay to Executive an annual base salary (the “Base Salary”) in
accordance with the Company’s normal payroll practice applicable to senior
executives.  Initially, the Base Salary shall be calculated at the rate of
$1,150,000 per year.  The Base Salary shall be reviewed at least annually by the
committee of the Board of Directors of the Company having responsibility for
executive compensation matters (the “Executive Compensation Committee”), and may
be increased (but shall not be decreased), in the sole discretion of the
Executive Compensation Committee.

 

2

--------------------------------------------------------------------------------


 

4.2                               Annual Bonus Program.

 

(a)                                  During each calendar year of the Employment
Period, Executive will be eligible to participate in the Company’s annual
short-term performance incentive plan applicable to senior executives, as such
plan may exist from time to time (the “PIP”).  Executive’s target annual bonus
award under the PIP for each calendar year of the Employment Period (the “Target
Annual Bonus”) will be $920,000.  The amount of the actual annual bonus, if any,
awarded to Executive under the PIP with respect to any calendar year during the
Employment Period (each an “Annual Bonus Award”), shall be determined in
accordance with the terms of the PIP as administered by the Executive
Compensation Committee.  All decisions regarding the criteria to be used to
determine awards under the PIP (which may consist of both corporate and
individual performance factors and metrics), the amount, if any, to be awarded
to Executive under the PIP with respect to any calendar year during the
Employment Period, and interpretations of the terms of the PIP shall be made
solely and exclusively by the Executive Compensation Committee in its
discretion; provided, however, that in determining Executive’s Annual Bonus
Award, if any, with respect to any calendar year during the Employment Period,
the corporate (as opposed to individual) performance factors and metrics that
are taken into account, and the percentage of the award that is based on
corporate and individual performance factors, shall be the same for Executive as
those applied to the Chief Executive Officer of the Company.  The Company
reserves the right to change, alter, or terminate the PIP at any time in its
sole discretion; provided, that no such change, alteration or termination shall
adversely affect Executive’s rights under this Agreement, or under any Annual
Bonus Award made prior to the date of such change, alteration or termination,
without Executive’s prior written consent; and provided, further, that if no PIP
is in place with respect to any calendar year during the Employment Period, then
a substitute target annual short-term performance-based incentive award shall be
established for Executive with respect to such calendar year, with a value equal
to $920,000, having terms conforming with this Section 4.2(a) and otherwise
having substantially similar vesting, performance and payment terms to those
applicable under the then most recent Annual Bonus Award made to Executive.  If
earned, such substitute short-term performance incentive compensation award
shall be payable in cash.

 

(b)                                 Each Annual Bonus Award shall be paid to
Executive in cash when the Company customarily pays annual bonus awards to other
senior executives under the PIP.

 

4.3                               Long-Term Incentive Plan.  Executive will be
eligible to participate in the Company’s long-term incentive plan applicable to
senior executives, as such plan may exist from time to time (the “LTIP”). 
Executive’s target annual award under the LTIP with respect to each calendar
year during the Employment Period (each a “Target LTIP Award”) will be equal to
Executive’s annualized Base Salary for such calendar year.  All awards to
Executive under the LTIP shall vest and become non-forfeitable at the end of the
Performance Period (as defined in the LTIP) relating to such LTIP Award or on
the third anniversary of the first day of the Program (as defined in the LTIP)
to which the award relates, whichever is earlier, and shall be subject to all
other

 

3

--------------------------------------------------------------------------------


 

terms and conditions of the LTIP.  The amount of the actual LTIP Award, if any,
made to Executive with respect to any calendar year during the Employment Period
(each an “LTIP Award”) shall be determined in accordance with the terms of the
LTIP as administered by the Executive Compensation Committee.  All decisions
regarding the criteria to be used to determine LTIP Awards (which may consist of
both corporate and individual performance factors and metrics), the actual
amount of the LTIP Award, if any, with respect to any calendar year during the
Employment Period, the form of payment of such awards (which may be in cash,
shares of Company Stock, options to purchase Company Stock having an aggregate
value equal to the amount of the LTIP Award, or a combination thereof), and
interpretations of the terms of the LTIP shall be made solely and exclusively by
the Executive Compensation Committee in its discretion; provided, however, that
in determining the amount of Executive’s LTIP Award with respect to any given
calendar year during the Employment Period, the corporate (as opposed to
individual) performance factors and metrics that are taken into account, and the
percentage of the award that is based on corporate and individual performance
factors shall be the same for Executive as those applied to the LTIP award made
to the Chief Executive Officer for the same calendar year, and the form of
payment of Executive’s LTIP Award, if any, with respect to any given calendar
year during the Employment Period shall be the same as the form of payment of
the LTIP Award made to the Chief Executive Officer for the same calendar year. 
The Company reserves the right to change, alter or terminate the LTIP at any
time in its sole discretion; provided, that no such change, alteration or
termination shall adversely affect Executive’s rights under this Agreement or
under any LTIP Award made prior to the date of such change, alteration or
termination; and provided, further, that if no LTIP is in place with respect to
any calendar year during the Employment Period, then a substitute target
performance-based long-term incentive compensation award with a value equal to
$1,150,000 shall be established for Executive with respect to such calendar
year, with terms conforming to the provisions of this Section 4.3 and otherwise
having substantially similar vesting and performance terms to those applicable
under the then most recent LTIP Award made to Executive.  If earned, such
substitute long-term performance incentive compensation award shall be payable
in cash.

 

4.4                               Inducement Grant.

 

(a)                                  As an inducement to Executive to enter into
this Agreement, the Company shall grant to Executive, not later than June 1,
2004, unless otherwise agreed by the parties in writing, 110,000 restricted
stock units (the “Inducement Grant”).  Each restricted stock unit (“RSU”) shall
represent an unfunded and unsecured promise of the Company to deliver to
Executive, on the Settlement Date, one share of common stock of the Company
(“Company Stock”).  For purposes of this Section 4.4, the “Settlement Date” for
payment of each RSU comprising the Inducement Grant shall be the applicable
vesting date for such RSU; provided, however, in the case of any RSUs as to
which a timely deferral election has been made by Executive pursuant to
Section 4.6 hereof, the term “Settlement Date” shall mean the later of the
applicable vesting date for such RSUs and the date on which shares of Company
Stock issued upon

 

4

--------------------------------------------------------------------------------


 

settlement of such RSUs are required to be distributed from the Trust provided
for under Section 4.6 below.

 

(b)                                 In addition to any issuances of Company
Stock due upon settlement of any RSUs comprising the Inducement Grant as
provided above, on each date during the period commencing on the date of grant
of such RSUs and ending on the Settlement Date of such RSUs upon which any
dividends declared on Company Stock are paid to stockholders of the Company,
Executive shall be paid an amount in cash (in the case of a cash dividend
declared and paid by the Company) or distributed a number of shares of Company
Stock (in the case of a stock dividend declared and paid by the Company), in
each case equal to the aggregate dividends that would have been paid on the
Company Stock issuable upon settlement of such RSUs if such RSUs had been
settled in Company Stock immediately prior to the date on which any such
dividend was declared; provided, however, that Executive may elect to defer the
receipt of any such cash payment by electing such deferral in a timely manner as
provided in Section 4.6 below.

 

(c)                                  Fifty percent (50%) of the RSUs comprising
the Inducement Grant (the “First RSU Installment”) shall vest on January 1, 2005
if Executive is then employed by the Company.  If Executive’s employment with
the Company terminates for any reason, and the “Effective Date of Termination,”
as hereafter defined, is on or prior to December 31, 2004, the First RSU
Installment shall be forfeited by Executive.  The remaining 50% of the RSUs
comprising the Inducement Grant (the “Second RSU Installment”) shall vest upon
the earlier of (iv) January 1, 2006, if Executive is then employed by the
Company and (v) the termination of Executive’s employment for any reason other
than termination by the Company for Cause (as defined below) or termination by
Executive without Good Reason (as defined below).  In the event Executive’s
employment is terminated for Cause or Executive terminates his employment
without Good Reason prior to January 1, 2006, the Second RSU Installment shall
be forfeited by Executive.

 

(d)                                 If the Inducement Grant is not made pursuant
to a plan covered by a registration statement declared effective by the
Securities and Exchange Commission (“SEC”), the Company agrees to file with the
SEC, on or prior to the Effective Date, or as soon as practicable thereafter to
the extent the Company is not eligible to do so on the Effective Date, a Form
S-8 registration statement covering the shares of Company Stock issuable upon
settlement of the RSUs comprising the Inducement Grant.

 

4.5                               Expense Reimbursement Policy.  During the
Employment Period, the Company shall reimburse Executive for all ordinary and
reasonable business expenses paid by Executive in connection with the
performance of his duties under this Agreement in accordance with and subject to
the Company’s expense reimbursement policies then in effect for senior
executives.

 

5

--------------------------------------------------------------------------------


 

4.6                               Grantor Trust.  The Company shall establish a
grantor (or “rabbi”) trust for the benefit of Executive (the “Trust”) into which
Executive may elect to have the Company deposit, not later than the vesting date
applicable to such compensation, (a) all or any portion of any cash compensation
paid to Executive under the terms of this Agreement, including without
limitation any Base Salary, Annual Bonus Awards, LTIP Awards payable in cash or
cash-settled equity awards provided to Executive under the terms of this
Agreement and/or (b) all or any portion of the shares of Company Stock required
to be distributed to Executive upon settlement of any stock-settled equity
awards provided to Executive under the terms of this Agreement, in each case
provided that Executive has made a timely election to have the income
attributable to any such compensation deferred until a later date in accordance
with applicable tax rules.  Any Company Stock required to be deposited in the
Trust shall be issued in the name of the trustee of the Trust and shall be
subject to all of the provisions of the agreement of Trust.  Upon the making of
any deferral election, Executive shall specify the payment schedule for
distribution to him of such cash or equity-based compensation that has been
earned or vested in accordance with the provisions of this Agreement and the
Company shall promptly deliver such payment schedule to the trustee under the
Trust.  The Company agrees to cause the transfer agent for the Company Stock to
promptly transfer on the books and records of the Company into Executive’s name
all shares of Company Stock distributed to Executive from the Trust.  The Trust
shall be established by the Company within thirty (30) days following receipt of
a written request from Executive, and shall contain terms substantially similar
to those set forth in Exhibit A attached hereto, except that the Company may
make any changes to the terms of the Trust reasonably necessary for its proper
administration, including but not limited to, changes to ensure the appropriate
tax consequences to Executive and the Company or changes required by the
Trustee, provided such changes do not affect the rights of Executive thereunder
in any materially adverse manner.

 

4.7                               Annual Equity Compensation.

 

(a)                                  The Company shall grant to Executive with
respect to each calendar year during the Employment Period that number of RSUs
(each an “Annual Equity Compensation Award”) that is equal to $580,000 divided
by the last reported sales price of the Company Stock, as reported by the New
York Stock Exchange or such other national securities exchange or automated
quotation system on which the Company Stock is then traded (the “Last Reported
Sales Price”), on the date of grant.  The decision as to whether the RSUs
comprising any given Annual Equity Compensation Award may be settled in cash or
Company Stock shall be made by the Executive Compensation Committee in its sole
discretion and indicated in the grant document relating to such grant.  For
purposes of this Section 4.7, (i) the “Settlement Date” for payment of each RSU
comprising any Annual Equity Compensation Award shall be the applicable vesting
date for such RSU; provided, however, in the case of any RSUs as to which a
timely deferral election has been made by Executive pursuant to Section 4.6
hereof, the term “Settlement Date” shall mean the later of the applicable
vesting date for such RSUs and the date on which shares of Company Stock issued
upon settlement of such RSUs are required to be distributed from the Trust, and
(ii) with respect to any cash-settled RSUs

 

6

--------------------------------------------------------------------------------


 

comprising any Annual Equity Compensation Award, the fair market value of a
share of Company Stock shall be equal to the Last Reported Sales Price of the
Company Stock on the Settlement Date for such RSUs.

 

(b)                                 The Annual Equity Compensation Award with
respect to each calendar year during the Employment Period shall be made on or
before April 30 of the calendar year immediately following the calendar year to
which the Annual Equity Compensation Award relates.

 

(c)                                  The grant document relating to each Annual
Equity Compensation Award shall provide that the RSUs comprising such Annual
Equity Compensation Award shall be fully vested as of the date of the grant.  In
addition to any cash payments or issuances of Company Stock due upon settlement
of any RSUs comprising any Annual Equity Compensation Award, on each date during
the period commencing on the date of grant of such RSUs and ending on the
Settlement Date of such RSUs upon which any dividends declared on Company Stock
are paid to stockholders of the Company, Executive shall be paid an amount in
cash (in the case of a cash dividend declared and paid by the Company) or
distributed a number of shares of Company Stock (in the case of a stock dividend
declared and paid by the Company), in each case equal to the aggregate dividends
that would have been paid on the Company Stock issuable upon settlement of such
RSUs if such RSUs had been settled in Company Stock immediately prior to the
date on which any such dividend was declared; provided, however, that Executive
may elect to defer the receipt of any such cash payment by electing such
deferral in a timely manner as provided in Section 4.6 above.

 

(d)                                 In the event that Executive’s employment
terminates for any reason after December 31 of any year during the Employment
Period, and prior to the date of grant of the Annual Equity Compensation Award
with respect to such year, the Annual Equity Compensation Award with respect to
such year shall be treated as an accrued obligation of the Company and shall be
paid in accordance with Section 6.1 hereof.

 

(e)                                  If the Executive Compensation Committee
determines that the RSUs comprising any Annual Equity Compensation Award shall
be settled in Company Stock and such Annual Equity Compensation Award is not
made pursuant to a plan that is then covered by a registration statement
declared effective by the SEC, the Company agrees to file, as soon as
practicable after the date on which such award is made, to the extent it is then
eligible to do so, a Form S-8 registration statement covering the shares of
Company Stock issuable upon settlement of the RSUs comprising such award.

 

5.                                      Personnel Policies and Benefits.

 

5.1                               Benefits Generally.  During the Employment
Period, subject to Executive satisfying any underwriting criteria imposed on the
Company or Executive by the Company’s insurance carriers, Executive shall be
entitled to participate in all benefit

 

7

--------------------------------------------------------------------------------


 

programs, policies or plans adopted by the Company and applicable to senior
executives of the Company on the same basis as the Chief Executive Officer of
the Company, as such programs, policies or plans may be interpreted, adopted,
revised or terminated from time to time by the Company in its sole discretion;
provided however that health care, dental and hospitalization benefits for
Executive shall include spouse and dependent care coverage and shall provide for
access to providers and hospitals in both the New York and Washington, D.C.
metropolitan areas (including Westchester County, New York and either Maryland
or Virginia, depending on whether Executive chooses to reside in Maryland or
Virginia).  Subject to Executive satisfying any underwriting criteria described
above, Executive shall be eligible to participate in all such benefit programs,
policies or plans immediately on the Effective Date.  All matters of eligibility
for coverage or benefits under any such benefit programs, policies or plans
shall be determined in accordance with the provisions of the applicable program,
policy, plan or arrangement.  The Company reserves the right to change, alter,
interpret or terminate any such programs, policies or plans at any time in its
sole discretion.

 

5.2                               Additional Benefits.  In addition to the
benefits provided pursuant to Section 5.1 above:

 

(a)                                  Subject to Executive satisfying applicable
underwriting criteria imposed by the insurance carrier, the Company shall pay
for life insurance coverage on the Executive’s life with a minimum benefit of $3
million, provided the Company is able to obtain a life insurance policy at
reasonable rates, using commercially reasonable efforts, that fully insures this
minimum benefit to Executive;

 

(b)                                 The Company shall pay to Executive on the
Effective Date the sum of $250,000 in cash to help defray the cost of relocation
from the New York area to the Washington, DC metropolitan area (the “Relocation
Payment”); provided, however that Executive shall promptly refund the Relocation
Payment to the Company in the event that Executive’s employment is terminated by
the Company for Cause or by Executive without Good Reason prior to the first
anniversary of the Effective Date; and

 

(c)                                  Executive shall also be entitled to receive
from the Company, during the Employment Period, benefits or reimbursements in
addition to those provided pursuant to the Company programs, policies and plans
described in Section 5.1 above, for himself or his dependents, having a value of
up to $40,000 per year including, without limitation, co-pays and other
non-covered medical or dental benefits, hospitalization benefits, disability
benefits, life insurance benefits, club memberships or unreimbursed
transportation expenses, or any other benefits or perquisites reasonably
selected by Executive and approved by the Executive Compensation Committee.

 

5.3                               Personnel Policies.  Except as otherwise
provided herein, Executive’s employment shall be subject to the personnel
policies that apply generally to the Company’s senior executive officers as the
same may be interpreted, adopted, revised or terminated from time to time during
the term of this Agreement by the Company in its sole discretion.

 

8

--------------------------------------------------------------------------------


 

6.                                      Termination.

 

6.1                               Payment of Accrued But Unpaid Amounts Upon
Termination.  Notwithstanding any provision in this Agreement to the contrary,
in the event that Executive’s employment with the Company terminates for any
reason during the Employment Period, Executive or his beneficiaries or estate
(as provided in Section 10.2) shall be entitled to receive, in addition to all
other payments and benefits required to be made or provided under the remaining
provisions of this Article 6, within fourteen (14) days after the Effective Date
of Termination:

 

(a)                                  any accrued but unpaid Base Salary for
services rendered by Executive to the Company prior to the Effective Date of
Termination;

 

(b)                                 any earned but unpaid Annual Bonus Awards
for calendar years that have ended prior to the year of termination;

 

(c)                                  reimbursement of any accrued but unpaid
expenses required to be reimbursed under this Agreement that were incurred by
Executive prior to the Effective Date of Termination;

 

(d)                                 payment for any accrued but unpaid vacation
time to the extent consistent with Company policy in effect at the time of
termination;

 

(e)                                  any amounts deposited in the Trust on
behalf of Executive at Executive’s election;

 

(f)                                    earned but unpaid Annual Equity
Compensation Awards for any calendar year that has ended prior to the Effective
Date of Termination and with respect to which a grant is required to have been
made pursuant to Section 4.7 hereof but has not been made on or before the
Effective Date of Termination; provided, however, that for Annual Bonus Award
and Annual Equity Compensation Award purposes, amounts will be treated as earned
if Executive is employed by the Company on the last day of the calendar year to
which such Annual Bonus Award or Annual Equity Compensation Award relates;

 

(g)                                 any earned but unpaid LTIP Awards; provided
however that an LTIP Award will in all events be treated as earned if Executive
is employed by the Company on the last day of the Performance Period relating to
such LTIP Award or on the third anniversary of the first day of the Program to
which the LTIP Award relates, whichever is earlier; and

 

(h)                                 if Executive’s employment with the Company
terminates for any reason and the Effective Date of Termination is prior to
January 1, 2005, a lump sum cash payment equal to $3,200,000.

 

Except as specifically provided in this Agreement or under the terms of any
incentive compensation or benefit plan, program, policy or arrangement in effect
and applicable to

 

9

--------------------------------------------------------------------------------


 

Executive on the Effective Date of Termination, Executive shall have no right to
receive any other compensation, or to participate in any other plan, arrangement
or benefit of the Company after such termination and all other obligations of
the Company and rights of Executive under this Agreement shall terminate
effective as of the Effective Date of Termination.

 

6.2                               Termination Due to Death.  Executive’s
employment with the Company shall automatically terminate upon Executive’s
death.  From and after the date of death, the Company shall have no further
obligation to pay any Base Salary to Executive.  In the event of such
termination:

 

(a)                                  the entitlement of any beneficiary of
Executive to benefits under any benefit plan, program, policy or arrangement
described in Section 5.1 or 5.2 shall be determined in accordance with the
provisions thereof;

 

(b)                                 the Inducement Grant will fully vest if not
already vested and the Inducement Grant and any Annual Equity Compensation
Awards made prior to the Effective Date of Termination will, to the extent not
already settled, be settled in accordance with the terms of the grant documents
covering such grants or awards and consistent with the terms of this Agreement;

 

(c)                                  vesting and all other rights with respect
to stock options and any other equity-based compensation awards not covered by
Section 6.1 above will be determined in accordance with the equity incentive
plan under which the relevant grant was made and any applicable grant documents;
provided, however that Executive shall be considered for such purpose to have
been employed at the end of the calendar year in which the termination occurred;

 

(d)                                 the Company shall pay to Executive’s
designated beneficiary or estate, within ninety (90) days after the Effective
Date of Termination, a lump sum cash payment equal to (i) Executive’s Base
Salary in effect as of the date of Executive’s death plus (ii) Executive’s
Target Annual Bonus for the year in which the termination occurs; and

 

(e)                                  any LTIP Awards that are not covered by
Section 6.1 or Section 6.2(c) above will be treated in accordance with the LTIP
as then in effect.

 

6.3                               Termination Due to Disability.

 

(a)                                  If Executive becomes “Disabled” (as defined
below) at any time during the Employment Period, the Company shall have the
right to terminate Executive’s employment, which termination shall become
effective upon a date not less than thirty (30) calendar days following the date
that written notice of such termination is given to Executive.  The Effective
Date of Termination shall be specified in such written notice of termination. 
From and after the Effective Date of Termination, the Company shall have no
further obligation to pay any Base Salary to Executive.  In the event of such
termination:

 

10

--------------------------------------------------------------------------------


 

(i)                                     the entitlement of Executive to benefits
under any benefit plan, program, policy or arrangement described in Section 5.1
or 5.2 shall be determined in accordance with the provisions thereof;

 

(ii)                                  the Inducement Grant will fully vest if
not already vested and the Inducement Grant and any Annual Equity Compensation
Awards made prior to the Effective Date of Termination will, to the extent not
already settled, be settled in accordance with the terms of the grant documents
covering such grants or awards and consistent with the terms of this Agreement;

 

(iii)                               vesting and all other rights with respect to
stock options and any other equity-based compensation awards not covered by
Section 6.1 above will be determined in accordance with the equity incentive
plan under which the relevant grant was made and any applicable grant documents;
provided, however that Executive shall be considered for such purpose to have
been employed at the end of the calendar year in which the termination occurred;

 

(iv)                              the Company shall pay to Executive, within
ninety (90) days after the Effective Date of Termination, a lump sum cash
payment equal to the sum of (i) Executive’s Base Salary in effect as of the
Effective Date of Termination plus (ii) Executive’s Target Annual Bonus for the
year in which the termination occurs; and

 

(v)                                 any LTIP Awards that are not covered by
Section 6.1 or Section 6.2(a)(iii) above will be treated in accordance with the
LTIP as then in effect.

 

(b)                                 The term “Disabled” or “Disability” shall
mean that (i) Executive has been unable, notwithstanding such reasonable
accommodations as may be required by applicable law, to engage in the essential
functions of his position with the Company due to a disability, as determined by
the Executive Compensation Committee upon receipt of and in reliance on
independent competent medical advice, for more than one hundred eighty (180)
total calendar days during any period of twelve (12) consecutive months, or (ii)
the Executive Compensation Committee has reasonably determined, upon receipt of
and in reliance on independent competent medical advice, that Executive is
unlikely to be able, notwithstanding such reasonable accommodations as may be
required by applicable law, to engage in the essential functions of his position
with the Company due to a disability for more than one hundred eighty (180)
total calendar days during any period of twelve (12) consecutive months.

 

6.4                               Voluntary Termination by Executive.  Executive
may terminate his employment at any time during the Employment Period without
Good Reason (as defined in Section 6.7) by giving the Company written notice of
Executive’s intent to terminate not less than one hundred and twenty (120)
calendar days before the effective date of such termination; provided, however,
that the required notice period shall be reduced to sixty (60) days in the event
Executive’s voluntary termination is not for the

 

11

--------------------------------------------------------------------------------


 

purpose of taking alternative employment.  Such written notice of termination
shall state the Effective Date of Termination, which shall not be earlier than
the last day of the applicable notice period set forth in the preceding
sentence.  From and after the Effective Date of Termination, the Company shall
have no further obligation to pay any Base Salary to Executive.  In the event of
such termination:

 

(a)                                  the entitlement of Executive to benefits
under any benefit plan, program, policy or arrangement described in Section 5.1
or 5.2 hereof shall be determined in accordance with the provisions thereof;

 

(b)                                 all unvested equity or equity-based
compensation awards, including, without limitation, any unvested portion of the
Inducement Grant, shall be forfeited by Executive; and

 

(c)                                  any LTIP Awards that are not covered by
Section 6.1 or Section 6.4(b) above will be treated in accordance with the LTIP
as then in effect.

 

6.5                               Termination By The Company Without Cause. The
Board of Directors of the Company may terminate Executive’s employment at any
time during the Employment Period for reasons other than death, Disability or
Cause upon written notice to Executive, which notice shall specify the Effective
Date of Termination.  From and after the Effective Date of Termination, the
Company shall have no further obligation to pay any Base Salary to Executive. 
In the event of such termination, except as provided in Section 6.8 with respect
to termination in anticipation of or within twenty four (24) months after a
Change in Control, Executive shall be entitled to the payments and benefits
described in the following paragraph contingent upon executing and returning to
the Company (and not revoking) a release of claims in substantially the form
attached hereto as Exhibit B and within the time permitted by the Company (which
permitted time period shall not be less than twenty-one (21) days).

 

Within fifteen (15) days following the Effective Date of such Termination (or if
later, eight (8) days after Executive provides an executed release of claims
which he is obligated to deliver as described above, and as long as such release
of claims is not revoked by Executive during the seven (7) day period following
its execution by Executive), the Company shall pay to Executive:  (a) a lump sum
cash payment equal to (i) two (2) times the sum of (A) $1,150,000, (B)
Executive’s Target Annual Bonus for the year in which the termination occurs,
and (C) $580,000 and (ii) a pro rata cash payment of Executive’s Target Annual
Bonus for the year of termination based on service from commencement of the
applicable bonus year through the Effective Date of Termination.  In addition,
the Inducement Grant will fully vest if not already vested and the Inducement
Grant and any Annual Equity Compensation Awards made prior to the Effective Date
of Termination will, to the extent not already settled, be settled in accordance
with the terms of the grant documents covering such grants or awards and
consistent with the terms of this Agreement, and vesting and all other rights
with respect to stock options and other equity-based compensation awards not
covered by Section 6.1 above will be determined in accordance with the equity
incentive plan under which the relevant grant was made

 

12

--------------------------------------------------------------------------------


 

and any applicable grant documents; provided, however, that Executive shall be
considered for such purpose to have been employed at the end of the calendar
year in which the termination occurred.  Any LTIP Awards that are not covered by
Section 6.1 above or the preceding provisions of this Section 6.5 will be
treated in accordance with the LTIP as then in effect.  The entitlement of
Executive to benefits under any benefit plan, program, policy or arrangement
described in Section 5.1 or 5.2 hereof shall be determined in accordance with
the provisions thereof; provided, however, that, subject to the last sentence of
this Section 6.5, the Company shall provide, at its expense, continued
participation in any medical insurance and dental insurance plans in which
Executive or his dependents participated as of the Effective Date of Termination
for two (2) years following the Effective Date of Termination at the same
coverage level as in effect as of the Effective Date of Termination, but subject
to such modifications as shall be established for senior executives of the
Company.  As a condition to receiving such continued coverage, Executive may be
required to elect continuation coverage under “COBRA” under the terms of the
applicable plans, in which case the Company shall reimburse Executive for the
cost of such continued coverage at the same coverage level as in effect as of
the Effective Date of Termination but subject to such modifications as shall be
established for senior executives of the Company.

 

6.6                               Termination for Cause.

 

(a)                                  Subject to Section 6.6(d), the Board of
Directors of the Company may terminate Executive’s employment at any time during
the Employment Period for “Cause,” which termination shall be effective
immediately upon written notice to Executive.

 

(b)                                 For purposes of this Agreement and
notwithstanding any other provision of this Agreement, “Cause” shall mean any of
the following: (i) Executive commits an act of fraud or embezzlement with
respect to the Company or any of its affiliates; (ii) Executive is convicted of,
or enters a plea of guilty or nolo contendere to, any felony; (iii) Executive is
grossly negligent in carrying out his duties under this Agreement and such gross
negligence has a material adverse effect on the Company, or (iv) Executive
willfully fails to perform his duties under this Agreement (other than as a
result of incapacity due to physical or mental illness) after delivery of a
written demand for substantial performance is delivered by the Board of
Directors or a duly authorized committee thereof to Executive; provided,
however, that an act or failure to act shall be considered “willful” only if
done or omitted to be done not in good faith and without reasonable belief that
such act or omission was in the best interests of the Company.

 

(c)                                  From and after the Effective Date of
Termination, the Company shall have no further obligation to pay any Base Salary
to Executive.  In the event of such termination:

 

(i)                                     the entitlement of Executive to benefits
under any benefit plan, program, policy or arrangement described in Section 5.1
or 5.2 shall be determined in accordance with the provisions thereof;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  any unvested equity or equity-based
compensation awards, including, without limitation, any unvested portion of the
Inducement Grant, shall be forfeited by Executive; and

 

(ii)                                  any LTIP Awards that are not covered by
Section 6.1 or Section 6.6(c)(ii) above will be treated in accordance with the
LTIP as then in effect.

 

(d)                                 Any determination of Cause under this
Agreement shall be based on Executive’s efforts, not his quality of performance,
and shall be made by a resolution duly adopted by the affirmative vote of at
least two-thirds (2/3) of the members of the Board of Directors (not including
Executive if Executive is a member of the Board of Directors) at a meeting of
the Board of Directors called and held for that purpose; provided that Executive
shall have been given written notice of such meeting by certified mail at least
ten (10) business days prior to the meeting and shall have been given the
opportunity to be heard in person with counsel by the Board of Directors before
such resolution is passed.  Any failure by the Company to follow the procedures
set forth in this Section 6.6(d) in connection with a termination of Executive’s
employment shall result in such termination being deemed to be a termination by
the Company without Cause under Section 6.5; provided, however, that neither the
provision of notice to Executive that a Board meeting will be held to determine
whether there is grounds for a “Cause” termination, nor the holding of such
meeting, shall be construed as a notice of termination pursuant to Section 6.5
or Section 6.6(a).

 

6.7                               Termination by Executive for Good Reason.

 

(a)                                  Executive may terminate his employment
hereunder at any time during the Employment Period for “Good Reason” (as
hereinafter defined) by providing the Company with written notice of termination
within ninety (90) days after Executive knows, or should have known, that an
event constituting “Good Reason” has occurred.  Such notice of termination shall
state the Effective Date of Termination, which effective date shall not be less
than thirty (30) days after the date of such notice, except in the case of any
event described in subparagraph 6.7(b)(ii) below, in which case such termination
shall be effective immediately upon the delivery of such notice.  If Executive
terminates his employment under this Section 6.7 for Good Reason (a “Termination
for Good Reason”) and a Change in Control (as defined in Section 7.1) has not
occurred within the twenty-four (24) month period preceding the Effective Date
of Termination, Executive shall receive the same payments and benefits Executive
would be entitled to receive under Section 6.5 following a termination of
employment by the Company without Cause, subject to providing a release of
claims as described therein.  If Executive terminates his employment under this
Section 6.7 for Good Reason and such a Change in Control has occurred, Executive
shall receive the payments and benefits as are provided pursuant to Section 6.8.

 

(b)                                 “Good Reason” shall mean the occurrence of
any one or more of the following events without the express written consent of
Executive; provided,

 

14

--------------------------------------------------------------------------------


 

however, that any of the events described in subparagraph 6.7(b)(ii) shall only
constitute Good Reason if the Company shall have failed to correct or remedy
such event within thirty (30) days following receipt of written notice from
Executive describing in reasonable detail such event and demanding correction or
remedy:

 

(i)                                     The relocation of Executive’s principal
office to a location that is more than fifty (50) miles from the Company’s
current or future Washington, D.C. area headquarters;

 

(ii)                                  A reduction by the Company in, or a
failure by the Company to pay, any Base Salary required to be paid hereunder, or
a failure by the Company to pay or provide for any earned Annual Bonus, any
earned Annual Equity Compensation Award or any other material earned
compensation or benefits required to be paid or provided for under this
Agreement, in each case when due;

 

(iii)                               A change in Executive’s responsibilities or
titles or any other action that results in Executive no longer being the sole
second highest officer in the Company (excluding Board members who are not
employees of the Company) except in connection with or as a result of a
termination of Executive’s employment pursuant to any provision of this
Section 6;

 

(iv)                              the appointment by the Company of any person
to any position within the Company (excluding Board members who are not
full-time employees of the Company) or the giving to any person of any title
within the Company (excluding titles given to Board members who are not
full-time employees of the Company) that is equal to or greater than Executive’s
other than the current Chief Executive Officer or any future Chief Executive
Officer of the Company; or

 

(v)                                 The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and perform
the obligations of the Company hereunder, as contemplated by Section 10.1.

 

Executive shall also be entitled to voluntarily terminate his employment with
the Company for any reason by giving not less than five (5) days’ advance
written notice to the Company of his intention to terminate his employment
within the thirty (30)-day period commencing on the first anniversary of a
Change in Control of the Company (as defined in Section 7.1 hereof) and any such
termination shall be considered a termination for Good Reason after a Change in
Control for purposes of this Agreement.  The continued employment of Executive
after an event constituting Good Reason shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason,
until the passage of ninety (90) days after Executive knew or should have known
that an event constituting “Good Reason” has occurred without delivery by
Executive of a written notice of termination for Good Reason, as provided above.

 

15

--------------------------------------------------------------------------------


 

6.8                               Termination After a Change in Control.  If the
Company terminates Executive’s employment for reasons other than death,
Disability or Cause or Executive timely terminates his employment for “Good
Reason”, and such termination occurs during the Employment Period and in
anticipation of a Change in Control or within twenty-four (24) months after a
Change in Control, then, from and after the Effective Date of Termination, the
Company shall have no further obligation to pay any Base Salary to Executive
and, in lieu of any severance amounts payable under Section 6.5 or 6.7,
whichever would otherwise apply, Executive shall be entitled to the payments and
benefits described in the following paragraph, contingent upon executing and
returning to the Company (and not revoking) a release of claims in substantially
the form attached hereto as Exhibit B within the time permitted by the Company
(which permitted time period shall not be less than twenty-one (21) days).

 

Within fifteen (15) days following the Effective Date of Termination (or if
later, eight (8) days after Executive provides an executed release of claims as
described above, as long as such release of claims is not revoked by Executive
during the seven (7) day period following its execution by Executive), the
Company shall pay to Executive:  (a) a lump sum cash payment equal to (i) two
(2) times the sum of (A) $1,150,000, (B) Executive’s Target Annual Bonus for the
year in which the termination occurs, and (C) $580,000 and (ii) a pro rata cash
payment of Executive’s Target Annual Bonus for the year of termination based on
service from commencement of the applicable bonus year through the date of
termination; provided, however, that if the Effective Date of Termination occurs
on or after February 2, 2005 but prior to February 2, 2007, the Company shall
pay to Executive, in lieu of the payment provided for in subsection (a)(i)
above, a lump sum cash payment equal to two and one-half (2-1/2) times the sum
of (A) $1,150,000, (B) Executive’s Target Annual Bonus for the year in which
termination occurs and (C) $580,000; and provided further that if the Effective
Date of Termination occurs on or after February 2, 2007, the Company shall pay
to Executive, in lieu of the payments provided for in subsection (a)(i) above
and the preceding proviso, a lump sum cash payment equal to three (3) times the
sum of (A) $1,150,000, (B) Executive’s Target Annual Bonus for the year in which
termination occurs, and (C) $580,000.  In addition, the Inducement Grant will
fully vest if not already vested and the Inducement Grant and any Annual Equity
Compensation Awards made prior to the Effective Date of Termination will, to the
extent not already settled, be settled in accordance with the terms of the grant
documents covering such grants or awards and consistent with the terms of this
Agreement, and vesting of stock options and other equity-based compensation
awards not covered by Section 6.1 above will be treated in accordance with the
equity incentive plan under which the relevant grant was made and any applicable
grant agreements; provided, however, that Executive shall be considered for such
purpose to have been employed at the end of the calendar year in which the
termination occurred.  Any LTIP Awards that are not covered by Section 6.1 above
or the preceding provisions of this Section 6.8 will be treated in accordance
with the LTIP as then in effect.  The entitlement of Executive to benefits under
any benefit plan, program, policy or arrangement described in Section 5.1 or 5.2
shall be determined in accordance with the provisions thereof; provided,
however, that, subject to the last sentence of Section 6.5, the Company shall
provide, at its expense, continued participation in any medical insurance

 

16

--------------------------------------------------------------------------------


 

and dental insurance plans in which Executive or his dependents participated as
of the Effective Date of Termination for two (2) years following the Effective
Date of Termination, as described in Section 6.5.

 

6.9                               Effective Date of Termination.  For purposes
of this Agreement, the Effective Date of Termination shall mean: in the event of
Executive’s (i) death, his date of death; (ii) Disability, the date specified in
the written notice of termination provided for in Section 6.3(a); (iii)
termination of employment without Cause, the date specified in the Company’s
notice of termination provided for in Section 6.5; (iv) termination of
employment for Cause, the date on which written notice of termination is
delivered to Executive as provided in Section 6.6(a); (v) termination of
employment for Good Reason, the date specified by Executive in his written
notice of termination as provided for in Section 6.7(a); and (vi) voluntary
termination by Executive pursuant to Section 6.4, the date specified by
Executive in his written notice of termination provided for in Section 6.4.

 

6.10                        Termination by Mutual Consent; Expiration of Term. 
If at any time during the Employment Period the parties by mutual consent decide
to terminate Executive’s employment or this Agreement on a basis other than that
set forth in this Agreement, they shall do so only by separate written agreement
setting forth the terms and conditions of such termination.

 

6.11                        Cooperation with Employer After Termination of
Employment.  Following termination of Executive’s employment for any reason,
Executive shall fully cooperate with the Company in all matters relating to any
litigation in which the Company is or becomes involved, and in the winding up of
his pending work on behalf of the Company including, but not limited to, the
orderly transfer of any such pending work to other employees of the Company as
may be designated by the Company.  The Company agrees to reimburse Executive for
any reasonable out-of-pocket expenses he incurs in performing any work on behalf
of the Company following the termination of his employment.

 

7.                                      Change in Control.

 

7.1                               Definition of “Change in Control.”  A “Change
in Control” of the Company shall be deemed to have occurred as of the first day
on which any one or more of the following conditions shall have been satisfied:

 

(a)                                  The acquisition of beneficial ownership, as
such term is defined in the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) in a single transaction or series of related transactions (by
tender offer or otherwise), of more than fifty percent (50%) of the voting
securities of the Company by a single person or entity (other than the Company)
or “group” within the meaning of Section 13(d)(3) of the Exchange Act, whether
through the acquisition of previously issued and outstanding voting securities
or of voting securities that have not been previously issued, or any combination
thereof; or

 

17

--------------------------------------------------------------------------------


 

(b)                                 There shall be consummated any
consolidation, merger,  business combination or reorganization involving the
Company or the securities of the Company, in which holders of voting securities
of the Company immediately prior to such consummation own, as a group,
immediately after such consummation, voting securities of the Company (or, if
the Company does not survive such transaction, voting securities of the
corporation surviving such transaction) having less than fifty percent (50%) of
the total voting power in an election of directors of the Company (or such other
surviving corporation); or

 

(c)                                  The individuals who constituted the
Company’s Board of Directors as of the date hereof (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the directors of the
Company; provided, however, that: (i) individuals whose election, or whose
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the Incumbent Board shall be considered, for
purposes of this Agreement, members of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or entity other than the
Company’s Board of Directors (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or

 

(d)                                 There shall be consummated any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company (on a
consolidated basis) to a party which is not a direct or indirect wholly-owned
subsidiary of the Company, including, without limitation, any sale, lease,
exchange or other transfer of all or substantially all of the assets of the
Company (on a consolidated basis) that includes the assets of The Mills Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”); or

 

(e)                                  The Company (or its successor) no longer
serves as the sole general partner of the Operating Partnership other than as a
result of (i) the merger of the Operating Partnership with the Company or a
subsidiary of the Company, (ii) the redemption of all limited partnership
interests in the Operating Partnership by the Operating Partnership or the
purchase of all such limited partnership interests by the Company, or (iii) the
liquidation, dissolution or winding up of the Operating Partnership.

 

Notwithstanding anything in this Agreement to the contrary, a Change in Control
shall be deemed not to have occurred with respect to Executive (a) if Executive
is involved as an officer, director, employee, agent, finder, consultant,
partner, investor, creditor or principal, or in any other individual or
representative capacity whatsoever, with an entity that acquires an interest in
the Company in a transaction that otherwise would constitute a Change in
Control, and, pursuant to a written or unwritten agreement or understanding with
such entity entered into prior to or in connection with such transaction (a
“Change in Control Agreement”), Executive receives or has the right to receive a
material economic

 

18

--------------------------------------------------------------------------------


 

benefit as a result of or in connection with such transaction (other than
compensation granted or awarded to Executive by the Company in the ordinary
course of business consistent with past practice pursuant to this Agreement or
solely as a result of his then-current ownership interest in the Company), or
(b) any of the foregoing transactions occurs with any employee benefit plan of
the Company or with any trustee or fiduciary or committee of any employee
benefit plan of the Company, any affiliate of the Company, any direct or
indirect wholly-owned subsidiary of the Company, or any entity owned, directly
or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company prior to the event that
would otherwise constitute a Change in Control.  For purposes of this
Section 7.1, a “material economic benefit” shall mean any compensation, payment,
beneficial ownership interest in the Company or another entity that is party to
any of the foregoing transactions or other economic benefit (other than
compensation granted or awarded to Executive by the Company in the ordinary
course of business consistent with past practice pursuant to this Agreement or
solely as a result of his then-current ownership interest in the Company) that
has a value equal to or greater than forty percent (40%) of Executive’s Base
Salary in effect as of the effective date of the Change in Control; provided,
however, that if this Agreement is terminated as a result of or in connection
with such transaction, the amount of compensation paid or payable pursuant to
this Agreement shall be deducted from any compensation paid or payable pursuant
to a Change in Control Agreement in calculating whether Executive receives or
has the right to receive a material economic benefit as a result of or in
connection with such transaction.

 

7.2.                            Certain Most Favored Nation Provisions. 
Notwithstanding any other provision of this Agreement, the Executive’
entitlement to Section 280G gross up payments in the event of a Change in
Control shall in no event be less favorable to Executive than those provided to
the Company’s Chief Executive Officer.

 

8.                                      Certain Employment and Post-Employment
Obligations.

 

8.1                               Non-competition and Non-solicitation.  Unless
Executive obtains the prior written approval of the Company, Executive shall
not, at any time during the Employment Period and for a period of twenty-four
(24) months following the termination of Executive’s employment with the Company
for any reason, whether voluntary or involuntary, or whether due to the
expiration, non-renewal or termination of this Agreement, directly or
indirectly:

 

(a)                                  engage either individually or as an
officer, director, employee, agent, consultant, partner, investor (excluding
passive investments in voting securities of a publicly traded entity aggregating
less than five percent (5%) of any such entity’s total outstanding voting
securities), creditor, principal or otherwise, in the predevelopment,
development, redevelopment, operation, management or leasing of any type of
retail or entertainment-based shopping centers, malls, strip centers or other
commercial properties, the provision of related services or in any other
businesses then carried on by the Company in any way that would compete with the
business activities then carried on by the

 

19

--------------------------------------------------------------------------------


 

Company anywhere in the world; provided, however, that ownership of the
interests referred to in Exhibit D hereto shall not be deemed to violate this
Section 8.1(a)(i), and provided, further, that retail or entertainment-based
shopping centers, malls, strip centers or other commercial properties with an
aggregate square footage of less than 250,000 square feet shall be deemed not to
compete with the business activities of the Company for purposes of this
Section 8.1(a)(i);

 

(b)                                 cause, solicit, entice or induce any
employee of the Company or any employee of any affiliate of the Company to leave
the employ of the Company or such affiliate, to interfere in any manner with the
business of the Company or any such affiliate or to accept employment with, or
compensation from, Executive or any person, entity or business with which
Executive is associated or affiliated or by whom Executive is employed; or

 

(c)                                  use any Proprietary Property (as defined
below) of the Company or any of its affiliates or any other information obtained
from the Company or any of its affiliates for any purpose other than in
connection with the performance of Executive’s duties for the Company under this
Agreement.

 

8.2          Confidentiality Covenants.  Executive acknowledges that in the
course of his employment with the Company, the Company has provided and will
provide Executive with, and Executive has had and will have access to, material,
non-public information and other materials and information that constitute trade
secrets or other intellectual property or proprietary material of the Company
(“Proprietary Property”).  Such Proprietary Property includes, but is not
limited to, information (regardless of the form or medium in which such
information is stored or contained) not generally known in the retail shopping
center industry regarding the operations, market, structure, processes,
techniques, marketing plans, strategies, forecasts, new products or services,
systems, financial information, budgets, projections, plans, drawings,
specifications, licenses, prices, costs, or employees of the Company and/or its
clients, tenants, prospective clients or prospective tenants or the identity of,
or  the Company’s relationship with, its clients, tenants, prospective clients
or prospective tenants and all other information and materials developed by
Executive or other employees of the Company in connection with their activities
for or on behalf of the Company and/or developed through the use of the
Company’s resources, including trademarks, copyrights and other intellectual
property.  Such Proprietary Property shall be the sole and exclusive property of
the Company.  Executive shall have no right, title or interest in and to the
Proprietary Property.   Executive covenants and agrees that, during the
Employment Period and for a period of thirty-six (36) months thereafter,
Executive shall not, directly or indirectly, communicate, disclose or divulge
to, or use for the benefit of Executive or any other person (other than the
Company), or to the disadvantage of the Company, the Proprietary Property or any
information in any way relating to the Proprietary Property, without the prior
written consent of the Company.  Executive further covenants and agrees that he
shall not, at any time, including any time after expiration of the 36-month
period following termination of his employment, directly or indirectly,
communicate, disclose or divulge to, or use for the benefit of Executive or any
other person (other than

 

20

--------------------------------------------------------------------------------


 

the Company), or to the disadvantage of the Company, any Proprietary Property
that then constitutes material, non-public information without the prior written
consent of the Company.  Notwithstanding anything herein to the contrary, (i)
any disclosure of Proprietary Property made by Executive pursuant to valid legal
process (including, but not limited to, a subpoena or court order) shall not be
considered a violation of this Section 8.2 so long as Executive has promptly
notified the Company of his receipt of such process and provided the Company
with an opportunity to contest the validity of the process; and (ii) the term
“Proprietary Property” shall not include any information that becomes public by
any means other than a breach by Executive of this Agreement or is rightfully
disclosed to Executive by a third party without restriction and not in violation
of any duty of confidentiality owed to the Company.

 

8.3                               Covenants Concerning Return of Company
Property.  Upon demand by the Company and/or upon termination of Executive’s
employment with the Company for any reason, whether voluntary or involuntary or
whether due to the expiration, non-renewal or termination of this Agreement,
Executive shall promptly deliver to the Company all Proprietary Property and all
other property and materials, belonging to the Company, including, without
limitation, all lists of and information pertaining to the Company’s clients,
tenants, prospective clients or prospective tenants, but excluding materials
distributed to employees of the Company generally and relating to Executive’s
rights and obligations as an employee of the Company.

 

8.4                               Certain Acknowledgments.  Executive
acknowledges and agrees that:

 

(a)                                  As a key management person, Executive is
involved, on a high level, in the development, implementation and management of
the Company’s development strategies and plans.  By virtue of Executive’s unique
and sensitive position and special background, employment of Executive by a
competitor of the Company at any time while the covenants set forth in
Section 8.1 are in effect represents a serious competitive danger to the
Company, and the use of Executive’s talent and knowledge and information about
the Company’s business strategies can and would constitute a valuable
competitive advantage over the Company;

 

(b)                                 Enforcement of the covenants set forth in
this Section 8 will not prevent Executive from earning a living in the real
estate industry;

 

(c)                                  The Company has made a substantial
investment in Executive and the Company’s business;

 

(d)                                 The restrictions provided in this Section 8
are reasonable, proper and necessary for the Company’s protection; and

 

(e)                                  This Agreement is not intended to restrict
Executive from performing work in a role that does not compete with the
then-current business of the Company.

 

21

--------------------------------------------------------------------------------


 

8.5                               Enforcement and Remedies.

 

(a)                                  If a court of competent jurisdiction finds
Section 8, or any of its restrictions, to be ambiguous, unenforceable and/or
invalid, Executive and the Company agree that such court shall (i) in the case
of ambiguity, read Section 8 as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law for the
protection of the Company’s business interests; and (ii) in the case of
unenforceability or invalidity, eliminate such enforceable or invalid provisions
from this Agreement to the extent necessary to permit the remaining provisions
to be enforced to the maximum extent permitted for the protection of the
Company’s business interests.

 

(b)                                 Executive acknowledges that it may be
impossible to assess the monetary damages incurred by his violation of this
Section 8, or any of its terms, and that any threatened or actual violation or
breach of this Section 8, or any of its terms, will constitute immediate and
irreparable injury to the Company.  Executive expressly agrees that in addition
to any and all other damages and remedies available to the Company as a result
of Executive’s breach of Section 8, the Company shall be entitled to an
injunction restraining Executive from violating or breaching Section 8 or any of
its terms.

 

8.6                               Mutual Non-Disparagement.  Executive shall
not, at any time during or after the Employment Period, make or publish any
derogatory, unfavorable, negative, disparaging, false, damaging or deleterious
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations or negative or
unfavorable reports or comments) regarding the Company or any of its affiliates
or any members of their respective managements or the business affairs or
performance of the Company or any of its affiliates or any of their respective
managements.  The Company shall not at any time during or after the Employment
Period make or publish any derogatory, unfavorable, negative, disparaging,
false, damaging or deleterious written or oral statements or remarks regarding
Executive or his performance to anyone who is not an officer, director or
employee of the Company or any of its affiliates.  For purposes of this
Section 8.6, a statement or remark shall be deemed to have been made by the
Company only if it is made or authorized by a member of the Board of Directors
or executive management of the Company.  Nothing in this Section 8.6 shall be
construed to limit any person’s ability to give truthful testimony pursuant to
valid legal process, including but not limited to, a subpoena or court order.

 

8.7                               Publication of this Agreement to Subsequent
Employers or Business Associates.  Executive agrees that, if Executive is
offered employment or the opportunity to enter into any business venture as an
owner, partner, consultant or in any other capacity in the businesses or
industries covered by Section 8 of this Agreement while the restrictions
described in Section 8 of this Agreement are in effect, Executive will inform
the offeror of the existence of Section 8 of this Agreement and provide the
offeror with a copy thereof.  Executive authorizes the Company to provide a copy
of relevant provisions of this Agreement to any of the persons or entities
described herein and to make such persons aware of Executive’s obligations under
this Section 8.

 

22

--------------------------------------------------------------------------------


 

9.                                      Indemnification and Director’s and
Officer’s Liability Insurance.  On or prior to the date of this Agreement, the
Company and Executive shall enter into an Indemnification Agreement
substantially in the form of Exhibit C attached hereto, and the Company shall
designate Executive as a named insured under and provide coverage to Executive
under the Company’s director’s and officer’s liability insurance coverage with
respect to services rendered during the Employment Period in the same amount as
provided to other senior executives of the Company.

 

10.                               Assignment.

 

10.1                        Assignment by the Company.  This Agreement may, and
shall be, assigned or transferred to, and shall be binding upon and shall inure
to the benefit of, any successor of the Company, and any such successor shall be
deemed substituted for all purposes for the “Company” under the terms of this
Agreement (other than for the purpose of determining whether a Change in Control
has occurred under Section 7.1).  Notwithstanding such assignment, the Company
(if it survives) shall remain, with such successor, jointly and severally liable
for all its obligations hereunder.  Except as herein provided, this Agreement
may not otherwise be assigned by the Company.

 

10.2                        Assignment by Executive.  The services to be
provided by Executive to the Company pursuant to this Agreement are personal to
Executive, and Executive’s duties may not be assigned by Executive; provided,
however, that this Agreement shall inure to the benefit of and shall be
enforceable by Executive’s personal or legal representatives, executors and
administrators, heirs, distributees, devisees and legatees.  Unless otherwise
required by law, if Executive dies while any amounts payable to Executive
hereunder remain outstanding, all such amounts shall be paid in accordance with
the terms of this Agreement to the beneficiary designated by Executive in
writing to the Company prior to his death or, if Executive has not designated a
beneficiary or the designated beneficiary does not survive Executive, to
Executive’s estate.

 

11.                               General Provisions.

 

11.1                        Notice.  Any notice required or permitted hereunder
shall be made in writing either (a) by actual delivery of the notice into the
hands of the party thereunder entitled, (b) by the mailing of the notice in the
United States first class mail, certified or registered mail, return receipt
requested, all postage prepaid or (c) by nationally recognized overnight
delivery service, in each case addressed to the party to whom the notice is to
be given at the party’s respective address set forth below, or such other
address as the parties may from time to time designate by written notice as
herein provided.

 

To the Company:

 

The Mills Corporation

 

 

1300 Wilson Boulevard, Suite 400

 

 

Arlington, Virginia 22209

 

 

Attn:  Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

with a copy to:

 

The Mills Corporation

 

 

1300 Wilson Boulevard, Suite 400

 

 

Arlington, Virginia 22209

 

 

Attn: General Counsel

 

 

 

 

 

and

 

 

 

 

 

Karen A. Dewis, Esquire

 

 

McDermott, Will & Emery

 

 

600 13th St., N.W.

 

 

Washington, D.C. 20005

 

 

 

To Executive:

 

Mark Ettenger

 

 

1317 Flagler Drive

 

 

Mamaroneck, NY  10543

 

 

 

with a copy to:

 

Stephen T. Lindo, Esquire

 

 

Willkie Farr & Gallagher LLP

 

 

787 Seventh Avenue

 

 

New York, NY 10019

 

The notice shall be deemed to be received in case (a) on the date of its actual
receipt by the party entitled thereto, in case (b) on the third business day
following the date of its mailing, and in case (c) on the next business day
following the date of its delivery to such nationally recognized overnight
delivery service.

 

11.2                        Amendment and Waiver.  No amendment or modification
of this Agreement shall be valid or binding upon (a) the Company unless made in
writing and signed by a duly authorized officer of the Company or (b) Executive
unless made in writing and signed by him.

 

11.3                        Non-Waiver of Breach.  No failure by either party to
declare a default due to any breach of any obligation under this Agreement by
the other, nor failure by either party to act quickly with regard thereto, shall
be considered to be a waiver of any such obligation, or of any future breach.

 

11.4                        Severability.  Subject to Section 8.5(a), if any
provision or portion of this Agreement, with the exception of Sections 1, 2 and
4, shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

 

11.5                        Tax Withholding.  The Company may withhold from any
payments to Executive under this Agreement all federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

 

24

--------------------------------------------------------------------------------


 

11.6                        Governing Law.  To the extent not preempted by
Federal law, the validity and effect of this Agreement and the rights and
obligations of the parties hereto shall be construed and determined in
accordance with the internal substantive laws of the State of Delaware without
regard to the conflict of laws or choice of law principles thereof.

 

11.7                        Effect on Prior Agreement.  The Employment Term
Sheet executed by the Company on December 16, 2003 and countersigned by the
Executive on January 20, 2004 (the “Term Sheet”) is hereby deemed terminated and
of no further force or effect as of the date of execution of this Agreement
without any consequence to the Executive or the Company of any kind, and the
Term Sheet shall be considered superceded and replaced for all purposes by this
Agreement.

 

11.8                        Entire Agreement.  This Agreement contains all of
the terms agreed upon by the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements, arrangements, understandings
and communications between the parties dealing with such subject matter hereof,
whether oral or written.  To the extent this Agreement conflicts with any terms,
conditions or agreements set forth in any Company plan, policy or manual, the
terms of this Agreement shall govern.

 

11.9                        Headings.  Numbers and titles to paragraphs and
sections hereof are for information purposes only and, where inconsistent with
the text, are to be disregarded.

 

11.10                 Counterparts.  This agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which when taken together, shall be and constitute one and the same instrument.

 

11.11                 Survival Beyond Termination.  Notwithstanding anything in
this Agreement to the contrary, the restrictions and obligations imposed on the
parties that are to be carried out after any termination of Executive’s
employment shall survive termination of Executive’s employment, whether
voluntary or involuntary, or whether due to the expiration, non renewal or
termination of this Agreement, and be binding regardless of the reason for
termination of employment.  Executive covenants that if Executive should ever
seek to avoid his obligations under Section 6.11, Section 8 or Section 11.5
because Executive contends that such restrictions are unenforceable as written
for any reason, Executive shall provide notice to the Company in accordance with
the provisions of Section 11.1 of this Agreement setting forth in detail the
reasons that Executive believes such restrictions to be unenforceable.

 

11.12                 Knowing and Voluntary Execution.  Executive has carefully
read and considered all of the terms of this Agreement, including Section 8 and
the restrictions contained in it.  Executive has freely, willing and knowingly
entered into this Agreement with the intent to be bound by it.

 

11.13                 Prevailing Parties.  In the event that either the Company
or Executive is successful in whole or in part in any legal or equitable action
against the

 

25

--------------------------------------------------------------------------------


 

other party under this Agreement (either as determined by a court of competent
jurisdiction pursuant to a final, non-appealable order or as agreed to by the
parties pursuant to a duly executed settlement agreement), the prevailing party
in any such dispute shall be entitled to receive a reimbursement of his or its
reasonable attorneys’ fees and related costs associated with resolving such
dispute.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on this 10th day of May, 2004, and to be effective as of the Effective
Date.

 

 

The Company:

THE MILLS CORPORATION

 

a Delaware corporation

 

 

 

By:

/s/ Laurence C. Siegel

 

 

 

Laurence C. Siegel

 

 

 

Its Chairman and Chief

 

 

 

Executive Officer

 

 

 

 

 

Executive:

MARK ETTENGER

 

 

 

 

 

/s/ Mark Ettenger

 

 

26

--------------------------------------------------------------------------------